Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and
103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The following FINAL Office Action is in response to application 16/132,709 filed on 11/20/2020. 

Status of Claims
Claims 1-3, 7-9, 11-19, 21-22 are currently pending and have been rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Applicant argues that the independent claims do not recite any of the enumerated certain methods of human activity.
	Examiner disagrees as the claims recite methods for monitoring an incident as it goes through a workflow, comparing values for the incident to pre-defined targets, and if the incident 
Or Relationships or Interactions Between People) including but not limited to activities such as “teaching, and following rules or instructions”. Therefore the claims do recite an abstract idea.

	Applicant further argues that if the independent claims do recite an abstract idea, they integrate the abstract idea into a practical application and therefore recite an inventive concept.
	Examiner disagrees as the claims were analyzed under Alice/Mayo framework, and were deemed to recite an abstract idea under Step 2A, Prong One. The claims were then reviewed under Step 2A, Prong Two, for any additional elements. Several additional elements were identified, however, they were determined to merely add the words “apply it” to the judicial exception, or were deemed to be adding insignificant extra-solution activity. Finally, there were analyzed under Step 2B, and were seen to merely add the words “apply it” to the judicial exception, or add insignificant extra-solution activity and further to be seen as well-routing or conventional in the art. Therefore the claims were not eligible under U.S.C. 101.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are moot in view of the amended rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-3, 5-9, 11-19, 21-23 and is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural -phenomenon, or an abstract idea) without significantly more.

Claims 1-3, 5-9, 11-19, 21-23 are directed towards an invention for the monitoring and managing a plurality of agents, based on historical inputs and threshold, and providing guidance materials based on performance. These actions fall within a subject matter grouping which the courts have considered ineligible (Certain Methods of Organizing Human Activity) These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case Claim 1 is directed towards a computational instance which falls under the product category, Claim 14 is directed towards a method comprising at least one step, and Claim 18 is directed towards an article of manufacture. Accordingly, the claims fall within the four statutory categories of invention (method, product, and article of manufacture) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 14, and 18 the claim sets forth an invention for the monitoring the state of incidents, and then recommending guidance material for agents when incidents fall outside a threshold value in the following limitations:
[storing]: (i) a definition of a multi-state incident management workflow…, and 
(ii) a plurality of incidents…, wherein the plurality of incidents are assigned to one state of the incident management workflow at any particular time,
monitoring a particular incident of the plurality of incidents as the particular incident progresses through the incident management workflow; 
determining that the particular incident of the plurality of incidents has entered, is in, or has left a pre-defined target state of the incident management workflow, wherein an agent associated an agent…has been assigned to perform, for the particular incident, operations associated with the pre-defined target state; 
responsively compare comparing values, for the particular incident, of one or more state variables related to the pre-defined target state to: (i) historical values, for the plurality of incidents related…, of the one or more state variables, or (ii) threshold values of the one or more state variables; 
determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values; 
identifying, based on profile…for the agent and the values of the one or more state variables, one or more documents with guidance for performing the operations associated with the pre-defined target state; and 
Providing, to the agent…, the one or more documents for display
Dependent claims 2-3, 5-9, 11-13, 15-17, 19, and 21-22 further refine the abstract idea, and recite the abstract idea described above.
Under Step 2A, Prong One, any additional elements are listed below:
Independent claims 1, 14 and 18 recite the additional elements of:
A database
A managed network
A computing device
An agent device
These additional elements, both as a whole or in combination do no more than recite elements with a high degree of generality and therefore the computing device, agent device, and database are merely examples of adding the word “apply it” to the judicial exception (See MPEPE 2106.05(f)). The managed network is further seen as mere data gathering which is viewed as insignificant extra-solution activity (See MPEP 2106.05(g)).
Support for this determination is seen in paragraph(s) [052]-[058], and [072] in applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amounts to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The database, computing device, and agent device are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEPE 2106.05(f)). The managed network recites insignificant 
Dependent claims 2-3, 5-9, 11-13, 15-17, 19, and 21-22 are rejected for the same reasons as describe above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-3, 6-8, 14-15, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0091654 A1) in view of Brower (US 2014/0358944 A1) and further in view of McIllwaine (US 2002/0009190 A1)

Claims 1, 14, and 18 –
	Miller teaches the following:
A computational instance of a remote network management platform, the computational instance comprising: a database storing: (Miller: Paragraph 5 5, " ... may store one or more databases ... ")
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising; (Miller: Paragraph 125, “…may be implemented in software, firmware, hardware, and combinations thereof…”; Paragraph 126, “…executing computer program instructions…standard memory…”)
a computing device comprising a processor and a memory, accessible by the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform actions comprising: (Miller: Paragraph 125, “…may be implemented in software, firmware, hardware, and combinations thereof…”; Paragraph 126, “…executing computer program instructions…standard memory…”) 
determining that the particular incident of the plurality of incidents has entered, is in, or has left a pre-defined target state of the incident management workflow, wherein an agent associated with an agent device has been assigned to perform, for the particular incident, operations associated with the pre-defined target state; (Miller: Paragraph 17, ... historical performance of the agent ... "; Paragraph 19, " ... plurality of recorded interactions occurring during a time window;" Paragraph 54, "Once assigned to an agent ... may appear in the agent's workbin ... ") 
responsively comparing values, for the particular incident, of one or more state variables related to the pre-defined target state to: 
(i) historical values, for the plurality of incidents related to the managed network, of the one or more state variables, (Miller: Paragraph 17, "The threshold may correspond to a predicted performance based on historical performance of the agent.")
or (ii) threshold values of the one or more state variables; (Miller: Paragraph 7, " ... include comparing the score to a threshold corresponding to a failure to comply with agent performance standards ... ")
determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values; (Miller: Paragraph 102, " ... the automatic evaluation is compared against various threshold conditions ... "; Paragraph 109, " ... is configured to generate one or more alerts when a score of an interaction is below a threshold level ... ")
Miller does not teach the following, however, in analogous of assessing user performance, Brower discloses the following:
(i) a definition of a multi-state incident management workflow carried out in relation to a managed network, and (Brower: Paragraph 265, " ... a classification rule defines a particular combination of criteria ... review status or other status within a workflow ... ") 
(ii) a plurality of incidents related to the managed network, wherein the plurality of incidents are assigned to one state of the incident management workflow at any particular time, and wherein the computational instance is dedicated to the managed network; and (Brower: Paragraph 284, " ... incidents databases can store incident records relating to different products offered ... incident records can be indexed ... ")
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller’s invention, as described above, to clearly include the definitions and managed networks and database in view of Brower in order to gain better insight into the incident management workflow (Brower: Paragraph 8, "...can provide a useful metric to the information management provider in determining how to most efficiently interact with that particular user going forward.")  (see MPEP 2143 G).

monitoring a particular incident of the plurality of incidents as the particular incident progresses through the incident management workflow; (McIllwaine: Paragraph 24, “…monitoring recording component records interactions between the customer and the agent through the agent’s phone and records the information…as well as constant monitoring of agent interactions…”)
identifying, based on profile data for the agent and the values of the one or more state variables, one or more documents with guidance for performing the operations associated with the pre-defined target state; and (McIllwaine: Paragraph 25, “…accepts scores from the quality monitoring evaluation component…can assess the level of skill of an agent in each of several areas…”; Paragraph 29, “…communication with quality monitoring components through the communications network so that appropriate training materials may be delivered to agents who are most in need of training…”; Paragraph 37, “…the training system obtaining real time and historical information from the automatic call distribution…”; Paragraph 38, “...materials may include a quiz or test…”)
providing, to the agent device, the one or more documents for display via an interface of the agent device (McIllwaine: Paragraph 37, “…the training system obtaining real time and historical information from the automatic call distribution…”; Paragraph 38, “...materials may include a quiz or test…”)



Claims 2 and 15 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claims 1 and 14.
	Miller further discloses the following:
Wherein the first state variable of the one or more state variables stores a length of time spent in the pre-defined target state, and wherein determining that the values of the one or more state variables are outside of a arrange of values derived from the historical values or the threshold values comprises: (Miller: Paragraph 36, " ... whether the agent was time efficient ... "; Paragraph 55, " ... store one or more databases relating to agent data ... time on hold, handle time, etc ... "; Paragraph 99, "A long conversation and negative customer sentiment may also be correlated with a low score ... "; Paragraph 102, " ... automatic evaluation of a single recorded interaction ... is compared against various threshold conditions to determine if a condition is met. .. ")
Based on the first state variable, determining that the length of time spent in the pre-defined target state is outside the range of values derived from the historical values or the threshold values. (Miller: Paragraph 36, " ... whether the agent was time efficient. .. "; Paragraph 55, " ... store one or more databases relating to agent data ... time on hold, handle time, etc ... "; Paragraph 99, "A long conversation and negative customer sentiment may also be correlated with a low score ... "; Paragraph 102, " ... automatic evaluation of a single recorded interaction ... is compared against various threshold conditions to determine if a condition is met ... ")

Claims 3 and 19 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claims 1 and 18.
	Miller further discloses the following:
Wherein a first state variable of the one or more state variables is for storing a value of an input provided by the agent via the interface of the agent device, and wherein determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values comprises based on the first state variable, determining that the agent input has not been provided to the agent device or that the value of the input is outside of the range of values derived from the historical values or the threshold values. (Miller: Paragraph 8, "The threshold correspond to a predicted performance based on historical performance of the agent."; Paragraph 36, " ... performed to measure 

Claim 6 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claim 1.
	Miller further discloses the following:
Wherein determining that the particular incident has entered, is in, or has left a pre-defined target state of the incident management workflow further comprises:
Determining that the particular incident satisfies one or more pre-determined conditions, the one or more pre-determined conditions comprising:
and that the agent is one of a plurality of supervised agents. (Miller: Paragraph 38, " ... only a small fraction of an agent's interactions will be evaluated by a human supervisor ... )
Miller does not teach the following, however, in analogous of assessing user performance, Brower discloses the following
a threshold incident priority level (Brower: Paragraph 209, " ... may be of greater importance than ... may assign priority values or "weights" to certain data and/or applications ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller’s invention, as described above, to clearly include the definitions and managed networks and database in view of Brower in order to gain better insight into the incident management workflow (Brower: Paragraph 8, "...can provide a useful metric to the information management provider in determining how to most efficiently interact with that particular user going forward.")  (see MPEP 2143 G).

Claims 7–
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claims 1.
	Miller further discloses the following:
Wherein that one or more documents with guidance for performing the operations associated with the pre-defined target state comprises
Instructional media describing the pre-defined practice guidelines, (Miller: Paragraph 116, " ... additional training sessions for agents for which the system has automatically detected problems ... ")
Instructional documents describing the pre-defined practice guidelines, and a guided training course that provides training on the pre-defined practice guidelines (Miller: Paragraph 116, " ... additional training sessions for agents for which the system has automatically detected problems ... ")


Claim 8 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claim 1.
	Miller further discloses the following:
Wherein the one or more computing devices are configured to generate an assessment report indicative of the profile of the agent and the values of the one or more state variables (Miller: Paragraph 54, " ... may store one or more databases ... agent profiles ... "; "Paragraph 57, " ... reporting server configured to generate reports ... real-time report or historical reports ... state of resources ... ")

Claim 21 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claim 1.
	Miller in view of Brower does not teach the following, however, McIllwaine discloses the limitations below:
identifying a skills gap for a particular skill in response to the determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values; (McIllwaine: Paragraph 29, “…through the communications network so that appropriate training materials may be delivered to agents who are most in need of training…training can be concentrated on those agents most in need and on areas of greatest need for those agents…”)
determining that the one or more documents with guidance for performing the operations associated with the pre-defined target state are related to the particular skill and stored in the database or an additional database; and (McIllwaine: Paragraph 31, “…training materials may be focused on product information, phone etiquette, problem resolution, or other subjects.”)
retrieving the one or more documents with guidance for performing the operations associated with the pre-defined target state from the database or the additional database. (McIllwaine: Paragraph 34, “…training system 20 preferably further includes an information delivery tool 104 that delivers assigned training to the appropriate agent over the communications network 54…”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller in view of Brower’s invention, as described above, to clearly include the identification of training material and providing of said material in view of McIllwaine in order to more acutely provide guidance (McIllwaine: Paragraph 13, “Training materials are assigned to the agents according to each agent's skill in each of the several associated subject matter areas. Individual agent training and overall call center performance are thereby improved.”) (see MPEP 2143 G).





Claim 22 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claim 1 and 21.
	Miller in view of Brower does not teach the following, however, McIllwaine discloses the limitations below:
wherein the actions comprise mining historical data to assess an effectiveness of the one or more documents in improving performance of the operations associated with the pre-defined target state. (McIllwaine: Paragraph 47, “…training assignment tool 102 accepts acquired or created training materials and compares that-training material to agent skills performance information to assign appropriate training materials to agents in need. Agent training is thus optimized in the call center while avoiding unnecessary agent distraction.”; Paragraph 46, “…call center management 31 has an opportunity to review and supplement the training materials or modify the assignment of training materials to agents as necessary…”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller in view of Brower’s invention, as described above, to clearly include the identification of training material and providing of said material in view of McIllwaine in order to more acutely provide guidance (McIllwaine: Paragraph 13, “Training materials are assigned to the agents according to each agent's skill in each of the several associated subject matter areas. Individual agent training and overall call center performance are thereby improved.”) (see MPEP 2143 G).

Claim 23 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claim 1.
	Miller in view of Brower does not teach the following, however, McIllwaine discloses the limitations below:
wherein the one or more documents comprise text, articles, images, sounds, audio clips, videos, or a combination thereof. (McIllwaine: Paragraph 29, “…through the communications network so that appropriate training materials may be delivered to agents who are most in need of training…training can be concentrated on those agents most in need and on areas of greatest need for those agents…”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller in view of Brower’s invention, as described above, to clearly include the identification of training material and providing of said material in view of McIllwaine in order to more acutely provide guidance (McIllwaine: Paragraph 13, “Training materials are assigned to the agents according to each agent's skill in each of the several associated subject matter areas. Individual agent training and overall call center performance are thereby improved.”) (see MPEP 2143 G).




Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0091654 A1) in view of Brower (US 2014/0358944 A1) and further in view of McIllwaine (US 2002/0009190 A1) and Gerik (US 2010/0035219 A1)

Claims 5 and 16 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claims 1 and 14.
	Miller in view of Brower and McIllwaine do not specifically teach detecting correct or incorrect responses, however, Gerik teaches the following:
Wherein a first state variable of the one or more state variables is for storing a proposed solution for the particular incident, and wherein determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold value comprises: (Gerik: Paragraph 14, " ... database ... wherein the user interface comprises ... correct solution ... ")
Based on the historical values, determining that the proposed solution for the particular incident has not resolved incidents of a same type as the particular incident. (Gerik: Paragraph 30, " ... the user would have chosen an incorrect solution ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller in view of Brower and McIllwaine’s invention, as described above, to clearly include the identification of historical solution and incident information in view of Gerik in order to more acutely provide guidance .

Claim(s) 9, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0091654 A1) in view of Brower (US 2014/0358944 A1) and further in view of McIllwaine (US 2002/0009190 A1) and Cong (US 2018/0005161 A1)

Claims 9 and 17 –
	Miller in view of Brower and further in view of McIllwaine teach the limitations of claims 1, 8, and 14.
	Miller further discloses the following:
Provide, to a review device, a representation of a graphical user interface that includes a first section, a second section, and a third section (Miller: Paragraph 60, " ... provide a user interface for human supervisors to evaluation agents”)
Wherein the first section includes information from the assessment report (Miller: Paragraph 39, " ... assigning the interesting interactions to one or more human supervisors for manual evaluations ... "; Paragraph 60, " ... reviewing one or more recorded interactions associated with an agent ... ")
Wherein the second section includes values of the one or more state variables (Miller: Paragraph 60, " ... an automatic evaluation module for automatically analyzing an interaction ... ")
Wherein the third section includes a feedback field enabling entry of a feedback description to the agent, and a menu enabling selection from one or more recommended corrective measures for the agent (Miller: Paragraph 60, " ... an action module for generating actions in response to computing particular scores ... ")
Receive, by the way of the graphical user interface and from the review device, the feedback description entered in the feedback field, and a selection, from the menu, of one or more of the corrective measures for the agent; and (Miller: Paragraph 73, " ... assigning training to the agent ... "; Paragraph 92, " ... a human supervisor may complete an evaluation ... for example a numerical rating of the agent's performance ... scale of 1 to 10 ... ")
Miller in view of Brower and further in view of McIllwaine does not teach explicitly providing the agent with the feedback, however, Cong discloses the following:.
Provide to the agent with the feedback description and the recommended corrective measure. (Cong: Paragraph 26, " ... users can be provided with summaries, performance metrics, management feedback, improvement recommendations of plans ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller in view of Brower and McIllwaine’s invention, as described above, to clearly include the determining of user metrics in view of Cong (Cong, Paragraph 24, " ... recommend workplace actions ... to improve their skills, 

Claim 11 -
	Miller in view of Brower and further in view of McIllwaine and Cong teach the limitations of claims 1, 8, and 9:
	Miller further discloses the following:
Wherein the recommended corrective measure comprises at least one of:
Instructional media indicative of best practices associated with the multi-state workflow, (Miller: Paragraph 116, " ... additional training sessions for agents for which the system has automatically detected problems ... ")
Instructional documents indicative of the best practices, and a guided training course that provides training on best practices. (Miller: Paragraph 116, " ... additional training sessions for agents for which the system has automatically detected problems ... ")

Claim 12 –
	Miller in view of Brower and further in view of McIllwaine and Cong teach the limitations of claims 1, 8, and 9:
	Miller further discloses the following:
Wherein the menu is a first menu, wherein the third section comprises: a second menu enabling selection from one or more quality of performance levels for the agent, and wherein receiving, by way of the graphical user interface and from the 
The feedback description entered in the feedback field (Miller: Paragraph 73, " ... assigning training to the agent ... "; Paragraph 92, " ... a human supervisor may complete an evaluation ... for example a numerical rating of the agent's performance ... yes or no ... ")
A selection from the menu, of one of more of the corrective measures for the agent further comprises (Miller: Paragraph 73, " ... assigning training to the agent. .. "; Paragraph 92, " ... a human supervisor may complete an evaluation ... for example a numerical rating of the agent's performance ... scale of 1 to 10 ... ")
Receiving by way of the graphical user interface and from the review device
A selection, from the second menu, of one of the quality of performance levels for the agent. (Miller: Paragraph 73, " ... assigning training to the agent ... "; Paragraph 92, " ... a human supervisor may complete an evaluation ... for example a numerical rating of the agent's performance...scale of 1 to 10...")

Claim 13 –
	Miller in view of Brower and further in view of McIllwaine and Cong teach the limitations of claims 1.
Miller further discloses the following:
Wherein the historical values include records of previously resolved incidents and performance metrics associated with the resolved incidents, and wherein one or more computing devices are configured to: (Miller: Paragraph 120, " ... using a particular agent's past performance ... ")
Miller does not explicitly disclose a bar graph or chart, however, Brower discloses the following:
Provide, to a reviewer device, a representation of a graphical user interface that includes one or more representations of the historical data, wherein the one or more representations include at least one of a pie chart and a graph. (Brower: Paragraph 287, Fig. 2B, " ... horizontal bar graph ... average number of points for users ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Miller’s invention, as described above, to clearly include the definitions and managed networks and database in view of Brower in order to gain better insight into the incident management workflow (Brower: Paragraph 8, "...can provide a useful metric to the information management provider in determining how to most efficiently interact with that particular user going forward.")  (see MPEP 2143 G).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624